PER CURIAM: *
IT IS ORDERED that Appellee’s unopposed motion to vacate the sentence is granted.
IT IS FURTHER ORDERED that Appellee’s unopposed motion to remand the case to the Western District of Texas, El Paso Division for resentencing is granted.
IT IS FURTHER ORDERED that Appellee’s alternative request for an extension of time to file the Appellee’s brief 14 days from the denial of Appellee’s motion to vacate and remand is denied as moot.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.